EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ernest Cusick on 3/26/2021.

The application has been amended as follows: 
1.    (Currently Amended) A speaker system comprising:
a first loudspeaker configured to drive at least one of a port or a passive radiator that is tuned at a first frequency, the first loudspeaker located in a first enclosure;
a second loudspeaker configured to drive at least one of a port or a passive radiator that is tuned at a second frequency, the second frequency being higher than the first frequency, the second loudspeaker located in a second enclosure, the second enclosure being separate from the first enclosure; and
a common housing, wherein the first enclosure and the second enclosure are located within the common housing,
,
wherein the speaker system is a sound bard,
wherein at least an end of said port or at least one surface of said passive radiator that is tuned at the first frequency is directly coupled to a space enclosed by said first enclosure and at least another end of said port or at least another surface of said passive radiator is directly coupled to a second space of the common housing,
wherein at least an end of said port or at least one surface of said passive radiator that is tuned at the second frequency is directly coupled to a space enclosed by said second enclosure and at least another end of said port or at least another surface of said passive radiator is directly coupled to said second space of the common housing,
wherein said second space is separated from the space enclosed by said first enclosure and the spaced enclosed by said second enclosure.

2. (Previously Presented) The speaker system of claim 1, wherein the second loudspeaker is configured to not output audio at the first frequency, 
wherein a high-pass filter reduces an input signal to the second loudspeaker at the first frequency.

3. (Canceled). 


5. (Original) The speaker system of claim 1, wherein the first loudspeaker is configured to drive a passive radiator that is tuned at the first frequency and the second loudspeaker is configured to drive a passive radiator that is tuned at the second frequency.

6. (Canceled)

7. (Previously Presented) The speaker system of claim 1, further comprising at least one additional loudspeaker configured to drive the at least one of the port or the passive radiator that is tuned at the first frequency, wherein the at least one additional loudspeaker is configured to output audio at the second frequency, 
wherein the at least one additional loudspeaker comprises two or more loudspeakers, 
the speaker system further comprising at least one other loudspeaker configured to drive the at least one of a port or a passive radiator that is tuned at the second frequency.

8. (Canceled).

9. (Canceled) 

10. (Original) The speaker system of claim 1, further comprising a digital signal processor (DSP) operatively coupled to both the first loudspeaker and the second loudspeaker, wherein the DSP applies phase compensation to align an acoustic phase of the first loudspeaker and corresponding port or passive radiator with an acoustic phase of the second loudspeaker and corresponding port or passive radiator.

11. (Original) The speaker system of claim 1, wherein the second frequency is approximately 1/2 of an octave higher than the first frequency.

12. (Original) The speaker system of claim 1, wherein the second frequency is at most 2/3 of an octave higher than the first frequency.

13. (Previously Presented) The speaker system of claim 1, wherein both the first loudspeaker and the second loudspeaker are low frequency (LF) drivers, 
wherein the second frequency comprises a frequency range, and wherein while operating in the second frequency range, the first loudspeaker is at its approximate maximum excursion.

14. (Canceled).

15. (Original) The speaker system of claim 1, wherein the first loudspeaker is configured to drive one of a port or a passive radiator that is tuned at the first frequency 

16. (Currently Amended) A speaker system comprising: 
a common housing comprising a first enclosure and a second enclosure, the first enclosure being separate from the second enclosure within the common housing;
a first loudspeaker at least partially within the housing, the first loudspeaker located in the first enclosure, the first loudspeaker configured to drive at least one of a port or a passive radiator that is tuned at a first frequency; 
a second loudspeaker at least partially within the housing, the second loudspeaker located in the second enclosure, the second loudspeaker configured to drive at least one of a port or a passive radiator that is tuned at a second frequency, the second frequency being higher than the first frequency, wherein the first loudspeaker is configured to output audio at the second frequency; and
a digital signal processor (DSP) operatively coupled to both the first loudspeaker and the second loudspeaker, wherein the DSP is configured to apply phase compensation to align an acoustic phase of the first loudspeaker and the corresponding port or passive radiator with an acoustic phase of the second loudspeaker and the corresponding port or passive radiator, 
wherein the speaker system is a soundbar,
wherein at least an end of said port or at least one surface of said passive radiator that is tuned at the first frequency is directly coupled to a space enclosed by said first enclosure and at least another end of said port or at least another surface of said passive radiator is directly coupled to a second space of the common housing,
wherein at least an end of said port or at least one surface of said passive radiator that is tuned at the second frequency is directly coupled to a space enclosed by said second enclosure and at least another end of said port or at least another surface of said passive radiator is directly coupled to said second space of the common housing,
wherein said second space is separated from the space enclosed by said first enclosure and the spaced enclosed by said second enclosure.

17. (Original) The speaker system of claim 16, wherein the second loudspeaker is configured to not output audio at the first frequency.

18. (Original) The speaker system of claim 16, wherein the first loudspeaker is configured to drive one of a port or a passive radiator that is tuned at the first frequency and the second loudspeaker is configured to drive the other of a port or a passive radiator that is tuned at the second frequency.

19. (Original) The speaker system of claim 16, wherein the second frequency is at most 2/3 of an octave higher than the first frequency.

20. (Canceled) 

The [[A]] speaker system of claim 1, further comprising: 



	at least one additional loudspeaker configured to drive the at least one of the port or the passive radiator that is tuned at the first frequency, wherein the at least one additional loudspeaker is configured to output audio at the second frequency

22. (Currently Amended) The speaker system of claim 21, 

23.  (Canceled)

24.  (Canceled)



26. (Previously Presented) The speaker system of claim 5, wherein a difference in tuning between the passive radiator in the second enclosure in the housing and the passive radiator in the first enclosure of the housing is configured to increase output of the speaker system in frequency ranges at or below approximately 500 Hz.  

The amendment above overcame the prior art in the record. The port that is tuned to the first frequency has at least one end and at least another end, different from the at least one end. The port that is tuned to the second frequency has at least one end and at least another end, different from the at least one end. The passive radiator that is tuned to the first frequency has at least one surface and at least another surface, different from the at least one surface. The passive radiator that is tuned to the second frequency has at least one surface and at least another surface, different from the at least one surface. The first enclosure is different from the second enclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PING LEE whose telephone number is (571)272-7522.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PING LEE/           Primary Examiner, Art Unit 2654